J-A18010-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

LSF9 MASTER PARTICIPATION TRUST                IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


                   v.

THOMAS H. EHRENSBERGER

                        Appellant                  No. 1239 WDA 2016


                    Appeal from the Order July 20, 2016
            In the Court of Common Pleas of Allegheny County
                   Civil Division at No(s): GD-10-012424


BEFORE: BOWES, LAZARUS, AND OTT, JJ.

JUDGMENT ORDER BY BOWES, J.:                         FILED JUNE 27, 2017

     Thomas H. Ehrensberger appeals pro se from the July 20, 2016 order

denying his petition to open a default judgment. We dismiss this appeal.

     On June 30, 2010, Appellee’s predecessor-in-interest instituted this

mortgage foreclosure action against Appellant, when he failed, starting on

May 1, 2008, to make payments on a mortgage secured by property located

at 123 Wedgewood Drive, Gibsonia. After proper notice, default judgment in

the amount of $520,956.34 was entered on February 1, 2012, due to

Appellant’s failure to file an answer.   The sheriff’s sale was stayed while

Appellant participated in an Allegheny County program designed to save

homes from foreclosure. On December 15, 2014, the stay on the case was

lifted as the program proved ineffectual. Seventeen months later, on May
J-A18010-17



27, 2016, Appellant filed a motion to open the default judgment, which the

trial court denied as untimely filed.   See Dumoff v. Spencer, 754 A.2d

1280 (Pa.Super. 2000) (petition to open default judgment may be granted

only when it is promptly filed; trial court properly denied petition to open

when party waited eleven months to file petition to open default).

      This appeal followed.     Appellant’s brief fails to comply with any

applicable rule of appellate procedure, he refers to no legal authority, and

his argument is indecipherable.    Specifically, the brief does not contain a

statement of jurisdiction, the text of the order on appeal, a statement of

questions involved, a statement of the factual and procedural background of

the case, a summary of the argument, a statement of our standard and

scope of review, or a table of citations. Pa.R.A.P. 2111, 2114-2118. It is

replete with factual assertions that are unsupported by reference to

documents of record and contained in a reproduced record, which violates

Pa.R.A.P. 2132. There is no legal authority cited. Pa.R.A.P. 2119(a) (brief’s

argument portion must include “discussion and citation of authorities as are

deemed pertinent”).

      Since Appellant’s brief is so defective under the Rules of Appellate

Procedure as to preclude effective appellate review, we will not consider the

merits of his arguments. Karn v. Quick & Reilly Inc., 912 A.2d 329, 335

(Pa.Super. 2006) (“this Court may quash or dismiss an appeal if the

appellant fails to conform substantially to the briefing requirements set forth

                                     -2-
J-A18010-17



in the Pennsylvania Rules of Appellate Procedure”).      Appellant’s failure to

provide legal authority also results in waiver. Korn v. Epstein, 1727 A.2d

1130, 1135 (Pa.Super. 1999) (citation omitted) (“Where the appellant has

failed to cite any authority in support of a contention, the claim is waived.”)

Finally, we find waiver due to a lack of a discernable challenge to the ruling

on appeal. Ibn-Sadiika v. Riester, 551 A.2d 1112, 1114 (Pa.Super. 1988)

(“When an appellant fails to carry forward, or is indecipherably vague in,

argumentation upon a certain point in his appellate brief, that point is

waived.”).    Appellant’s pro se status does not absolve him of the

responsibility to comply with the rules of appellate procedure, cite legal

authorities, and develop cogent argument on the pertinent issue. First

Union Mortg. Corp. v. Frempong, 744 A.2d 327, 337 (Pa.Super. 1999)

(“pro se representation does not relieve appellant of his duty to properly

raise and develop his appealable claims”)

      The April 27, 2017 Application for Voluntary Substitution of Appellee

and Entry of Appearance is granted. LSF9 MASTER PARTICIPATION TRUST

is substituted as the Appellee in this appeal. Appeal dismissed.




                                     -3-
J-A18010-17



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/27/2017




                          -4-